DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the nozzle conduit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7-8, 10-11, 13, 15-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heck (US PG Pub. 2007/0084228).
Regarding claim 1, Heck discloses a washer fluid system for a vehicle, comprising: a washer fluid tank (18, Fig. 3) adapted to contain a volume of washer fluid; and a conduit (conduit shown coupling air conditioner system 3 and tank 18; Fig. 3) adapted to fluidly couple an HVAC system (air conditioning system 3) of the vehicle to the washer fluid tank and deliver condensed liquid water from the HVAC system to the washer fluid tank (paragraph 19).
Regarding claim 2, Heck discloses the washer fluid system of claim 1, further comprising a fluid reservoir (22) disposed adjacent and fluidly coupled, via a reservoir conduit (conduit fluidly coupling 18 and 22; Fig. 3), to the washer fluid tank (18) and adapted to selectively deliver a fluid from the fluid reservoir to the volume of washer fluid contained in the washer fluid tank (paragraph 19).
Regarding claim 5, Heck discloses the washer fluid system of claim 1, further comprising a washer fluid pump (21, Fig. 3) fluidly coupled to the washer fluid tank (18) and adapted to deliver washer fluid from the washer fluid tank to one or more nozzles (2) disposed in washer fluid spray locations about the vehicle via a nozzle conduit (Fig. 3).
Regarding claim 7, Heck discloses the washer fluid system of claim 1, wherein the washer fluid tank (18) comprises one or more of a freezing point sensor and a washer fluid level sensor (20) operable for determining a freezing point and a level of the volume of washer fluid contained in the washer fluid tank, respectively (paragraph 19). It is noted the phrase “comprises one or more” only requires either a freezing point sensor or a washer fluid level sensor and therefore the washer fluid level sensor (20) of Heck meets the limitations as claimed.
Regarding claim 8, Heck discloses the washer fluid system of claim 1, further comprising a vehicle ECU (control device 19) operable for monitoring, controlling, and reporting the status of the washer fluid system (paragraph 19).
Regarding claim 10, Heck discloses a method for sustaining a washer fluid system for a vehicle (Abstract), comprising: providing a washer fluid tank (18, Fig. 3) adapted to contain a volume of washer fluid; and delivering condensed liquid water from an HVAC system (3) of the vehicle to the washer fluid tank via a conduit adapted to fluidly couple the HVAC system to the washer fluid tank (paragraph 19).
Regarding claim 11, Heck discloses the method of claim 10, further comprising providing a fluid reservoir (22) disposed adjacent and fluidly coupled via a reservoir conduit (conduit fluidly coupling 18 and 22; Fig. 3) to the washer fluid tank (18) and adapted to selectively deliver a fluid from the fluid reservoir to the volume of washer fluid contained in the washer fluid tank (paragraph 19).
Regarding claim 13, Heck discloses the method of claim 10, further comprising providing a washer fluid pump (21) fluidly coupled to the washer fluid tank and adapted to deliver washer fluid from the washer fluid tank to one or more nozzles (2) disposed in washer fluid spray locations about the vehicle.
Regarding claim 15, Heck discloses the method of claim 10, wherein the washer fluid tank (18) comprises one or more of a freezing point sensor and a washer fluid level sensor (20) operable for determining a freezing point and a level of the volume of washer fluid contained in the washer fluid tank, respectively (paragraph 19). It is noted the phrase “comprises one or more” only requires either a freezing point sensor or a washer fluid level sensor and therefore the washer fluid level sensor (20) of Heck meets the limitations as claimed.
Regarding claim 16, Heck discloses the method of claim 10, further comprising providing a vehicle ECU (control device 19) operable for monitoring, controlling, and reporting the status of the washer system (paragraph 19).
Regarding claim 18, Heck discloses a system for a vehicle, comprising: an HVAC system adapted for cooling and heating a vehicle cabin; a washer fluid tank (18, Fig. 3) adapted to contain a volume of washer fluid; and a conduit (conduit shown coupling air conditioner system 3 and tank 18; Fig. 3) fluidly coupling the HVAC system to the washer fluid tank and adapted to deliver liquid water condensed by the HVAC system to the washer fluid tank (paragraph 19).
Regarding claim 19, Heck discloses the system of claim 18, further comprising a fluid reservoir (22) fluidly coupled, via a reservoir conduit (conduit fluidly coupling 18 and 22; Fig. 3), to the washer fluid tank (18) and adapted to selectively deliver a fluid from the fluid reservoir to the volume of washer fluid contained in the washer fluid tank (paragraph 19).
Claim(s) 1-3, 8-12, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (US PG Pub. 2019/0291665).
Regarding claim 1, Martin discloses a washer fluid system for a vehicle, comprising: a washer fluid tank (washer fluid stored in wiper fluid reservoir; paragraph 26) adapted to contain a volume of washer fluid (paragraph 26); and a conduit (224, Fig. 2) adapted to fluidly couple an HVAC system (208) of the vehicle to the washer fluid tank (conduit 224 fluidly coupling HVAC system 208 to reservoirs 168, 268 to be delivered to the wiper fluid reservoir) and deliver condensed liquid water from the HVAC system to the washer fluid tank (paragraphs 26, 46).
Regarding claim 2, Martin discloses the washer fluid system of claim 1, further comprising a fluid reservoir (168, 268) disposed adjacent and fluidly coupled, via a reservoir conduit, to the washer fluid tank (wiper fluid reservoir coupled to reservoirs 168, 268 collecting water of water generation system 160 or HVAC 208) and adapted to selectively deliver a fluid from the fluid reservoir to the volume of washer fluid contained in the washer fluid tank (paragraphs 26, 85).
Regarding claim 3, Martin discloses the washer fluid system of claim 2, wherein the fluid reservoir (268) comprises a fluid level sensor (266) operable for determining a level of the fluid contained in the fluid reservoir (paragraph 54).
Regarding claim 8, Martin discloses the washer fluid system of claim 1, further comprising a vehicle ECU (190) operable for monitoring, controlling, and reporting the status of the washer fluid system (paragraph 55).
Regarding claim 9, Martin discloses the washer fluid system of claim 8, further comprising an ambient temperature sensor coupled to the vehicle ECU (190; paragraphs 36-37; 63).
Regarding claim 10, Martin discloses a method for sustaining a washer fluid system for a vehicle, comprising: providing a washer fluid tank (washer fluid stored in wiper fluid reservoir; paragraph 26) adapted to contain a volume of washer fluid; and delivering condensed liquid water (via 224) from an HVAC system (208) of the vehicle to the washer fluid tank via a conduit (224) adapted to fluidly couple the HVAC system to the washer fluid tank (conduit 224 fluidly coupling HVAC system 208 to reservoirs 168, 268 to be delivered to the wiper fluid reservoir; paragraphs 26, 46, 85).
Regarding claim 11, Martin discloses the method of claim 10, further comprising providing a fluid reservoir (168, 268) disposed adjacent and fluidly coupled via a reservoir conduit to the washer fluid tank (wiper fluid reservoir coupled to reservoirs 168, 268 collecting water of water generation system 160 or HVAC 208) and adapted to selectively deliver a fluid from the fluid reservoir to the volume of washer fluid contained in the washer fluid tank (paragraphs 26, 85).
Regarding claim 12, Martin discloses the method of claim 11, wherein the fluid reservoir (268) comprises a fluid level sensor (266) operable for determining a level of the fluid contained in the fluid reservoir (paragraph 54).
Regarding claim 16, Martin discloses the method of claim 10, further comprising providing a vehicle ECU (190) operable for monitoring, controlling, and reporting the status of the washer system (paragraph 55).
Regarding claim 17, Martin discloses the method of claim 16, further comprising providing an ambient temperature sensor coupled to the vehicle ECU (190; paragraphs 36-37; 63).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heck (US PG Pub. 2007/0084228) in view of Liberati (WO 2017/115221).
Regarding claim 4, Heck discloses the washer fluid system of claim 2, further comprising: a washer fluid pump (21) fluidly coupled to the washer fluid tank and adapted to deliver washer fluid from the washer fluid tank to one or more nozzles (2) disposed in washer fluid spray locations about the vehicle via a nozzle conduit.
Heck does not explicitly teach a fluid injector disposed between the washer fluid pump and the one or more nozzles, the fluid injector adapted to inject a fluid contained therein into the nozzle conduit to mix the fluid from the fluid injector with the washer fluid outgoing to the one or more nozzles.
Liberati teaches the concept of vehicle washer fluid system to include a fluid injector (antifreeze fluid injector via line 14b from reservoir 11 injected at line 14a forming 14c to be delivered to nozzles 5) disposed between the washer fluid pump (pump 15 of washer fluid tank 10) and the one or more nozzles (5), the fluid injector adapted to inject a fluid (antifreeze fluid) contained therein into the nozzle conduit (conduit interpreted as 14a, 14c) to mix the fluid from the fluid injector (injected antifreeze at connection with 14b) with the washer fluid (3) outgoing to the one or more nozzles (5) that allows for detergent fluid or antifreeze fluid to be injected to obtain a wiper fluid having a specific concentration of detergent and/or antifreeze (page 6, lines 11-19) during conditions when the vehicle is subject to fouling or when used in cold environments (page 2, lines 1-24). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the washer fluid system of Heck to further comprise a fluid injector disposed between the washer fluid pump and the one or more nozzles, the fluid injector adapted to inject a fluid contained therein into the nozzle conduit to mix the fluid from the fluid injector with the washer fluid outgoing to the one or more nozzles taught by Liberati in order to control a concentration of the detergent and/or antifreeze delivered to the washer fluid outgoing to the one or more nozzles.
Regarding claim 6, Heck discloses the washer fluid system of claim 5, but does not explicitly teach a fluid injector disposed between the washer fluid pump and the one or more nozzles, the fluid injector adapted to inject a fluid contained therein into the nozzle conduit to mix the fluid from the fluid injector with the washer fluid outgoing to the one or more nozzles.
Liberati teaches the concept of vehicle washer fluid system to include a fluid injector (antifreeze fluid injector via line 14b from reservoir 11 injected at line 14a forming 14c to be delivered to nozzles 5) disposed between the washer fluid pump (pump 15 of washer fluid tank 10) and the one or more nozzles (5), the fluid injector adapted to inject a fluid (antifreeze fluid) contained therein into the nozzle conduit (conduit interpreted as 14a, 14c) to mix the fluid from the fluid injector (injected antifreeze at connection with 14b) with the washer fluid (3) outgoing to the one or more nozzles (5) that allows for detergent fluid or antifreeze fluid to be injected to obtain a wiper fluid having a specific concentration of detergent and/or antifreeze (page 6, lines 11-19) during conditions when the vehicle is subject to fouling or when used in cold environments (page 2, lines 1-24). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the washer fluid system of Heck to further comprise a fluid injector disposed between the washer fluid pump and the one or more nozzles, the fluid injector adapted to inject a fluid contained therein into the nozzle conduit to mix the fluid from the fluid injector with the washer fluid outgoing to the one or more nozzles taught by Liberati in order to control a concentration of the detergent and/or antifreeze delivered to the washer fluid outgoing to the one or more nozzles.
Regarding claim 14, Heck discloses the method of claim 13, but does not explicitly teach a fluid injector disposed between the washer fluid pump and the one or more nozzles, the fluid injector adapted to inject a fluid contained therein into the nozzle conduit to mix the fluid from the fluid injector with the washer fluid outgoing to the one or more nozzles.
Liberati teaches the concept of vehicle washer fluid system to include a fluid injector (antifreeze fluid injector via line 14b from reservoir 11 injected at line 14a forming 14c to be delivered to nozzles 5) disposed between the washer fluid pump (pump 15 of washer fluid tank 10) and the one or more nozzles (5), the fluid injector adapted to inject a fluid (antifreeze fluid) contained therein into the nozzle conduit (conduit interpreted as 14a, 14c) to mix the fluid from the fluid injector (injected antifreeze at connection with 14b) with the washer fluid (3) outgoing to the one or more nozzles (5) that allows for detergent fluid or antifreeze fluid to be injected to obtain a wiper fluid having a specific concentration of detergent and/or antifreeze (page 6, lines 11-19) during conditions when the vehicle is subject to fouling or when used in cold environments (page 2, lines 1-24). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the washer fluid system of Heck to further comprise a fluid injector disposed between the washer fluid pump and the one or more nozzles, the fluid injector adapted to inject a fluid contained therein into the nozzle conduit to mix the fluid from the fluid injector with the washer fluid outgoing to the one or more nozzles taught by Liberati in order to control a concentration of the detergent and/or antifreeze delivered to the washer fluid outgoing to the one or more nozzles.
Regarding claim 20, Heck discloses the system of claim 18, further comprising: a washer fluid pump (21) fluidly coupled to the washer fluid tank (18) and adapted to deliver washer fluid from the washer fluid tank to one or more nozzles (2) disposed in washer fluid spray locations about the vehicle via a nozzle conduit.
Heck does not explicitly teach a fluid injector disposed between the washer fluid pump and the one or more nozzles, the fluid injector adapted to inject a fluid contained therein into the nozzle conduit to mix the fluid from the fluid injector with the washer fluid outgoing to the one or more nozzles.
Liberati teaches the concept of vehicle washer fluid system to include a fluid injector (antifreeze fluid injector via line 14b from reservoir 11 injected at line 14a forming 14c to be delivered to nozzles 5) disposed between the washer fluid pump (pump 15 of washer fluid tank 10) and the one or more nozzles (5), the fluid injector adapted to inject a fluid (antifreeze fluid) contained therein into the nozzle conduit (conduit interpreted as 14a, 14c) to mix the fluid from the fluid injector (injected antifreeze at connection with 14b) with the washer fluid (3) outgoing to the one or more nozzles (5) that allows for detergent fluid or antifreeze fluid to be injected to obtain a wiper fluid having a specific concentration of detergent and/or antifreeze (page 6, lines 11-19) during conditions when the vehicle is subject to fouling or when used in cold environments (page 2, lines 1-24). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the washer fluid system of Heck to further comprise a fluid injector disposed between the washer fluid pump and the one or more nozzles, the fluid injector adapted to inject a fluid contained therein into the nozzle conduit to mix the fluid from the fluid injector with the washer fluid outgoing to the one or more nozzles taught by Liberati in order to control a concentration of the detergent and/or antifreeze delivered to the washer fluid outgoing to the one or more nozzles.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ahmad (US PG Pub. 2015/0027158)--system for transporting condensed water to wiper reservoir; Wagner et al. (DE 102010048845)—condensate collecting and storing in reservoir; Walter (EP 1481829)—system for collecting water for wiper system; Twyman (US Pat. 5,651,259) water collection from AC for wiper fluid reservoir; Cattane (5,261,254)—self replenishing windshield washer system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763